VANCE, Judge,
concurring.
I concur with the result because the tort liability of Puckett to Beard was abolished to the extent that basic reparations benefits were payable therefore. KRS 304.39-060(2)(a). Progressive Casualty, supra. Since the appellee Beard had no right to assert a claim against Puckett for medical expenses and wage loss, Puckett’s motion to strike those claims from her petition should have been sustained. The elimination of those claims from one petition would have made it unnecessary for State Farm to file an intervening petition but, nevertheless, accomplish the same result without subjecting itself to the risk of an attorney’s fee such as was awarded in this case.